DETAILED ACTION
	This Office Action is in response to the amendment filed 11/13/2020.  Claims 1-20 are acknowledged as pending in this application with claim 20 being withdrawn and claims 1, 2, and 3 being currently amended.  The rejection under 35 U.S.C. 101 withdrawn.  The rejections under 35 U.S.C. 102 and 103 are maintained.  New rejections necessitated by the amendment are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “wherein the catch and release device is configurable to both (1) allow the catching object resistance component to be temporarily restrained by the catch and release device and (2) to allow the catching object resistance component to be released from the catch and release device without any alteration of the catch and release device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings show the catch and release device as requiring alteration, specifically the movement of locking pin 210, in order to allow the catching object resistance component to be release from the catch and release device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “wherein the catch and release device is configurable to both (1) allow the catching object resistance component to be temporarily restrained by the catch and release device and (2) to allow the catching object resistance component to be released from the catch and release device without any alteration of the catch and release device”.  This feature is not sufficiently described by the disclosure.  In particular, the disclosure describes the catch and release device as requiring alteration, specifically the movement of locking pin 210, in order to allow the catching object resistance component to be release from the catch and release device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ballegooie (US 5,336,151).
Regarding claim 1, Van Ballegooie teaches a sports swing muscle memory development device comprising: a plurality of attachment components (belt 10, arm attachments 42, leg attachments 32), wherein the plurality of attachment components is configured to circumferentially secure a different enclosed region of a plurality of enclosed regions of a user's body, wherein the plurality of enclosed regions comprise each of a user’s arms and each of a user's legs; a plurality of connection components (belt connectors 16, arm connectors 48, leg connectors 38), wherein each of the plurality of connection components is coupleable to one or more of the plurality of attachment components; and a plurality of resistance components (26, 40, 46), wherein each of the plurality of resistance components is coupleable to one or more of the plurality of connection components, wherein one of the plurality of resistance components is a catching object resistance component (40) which comprises a catching 
Regarding claim 2, Van Ballegooie teaches the plurality of attachment components are hollow cylinders, the hollow cylinders each having an inner circumference and an outer circumference, each of the inner circumference of the hollow cylinders configured to contact a different portion of the plurality of enclosed regions (see Figs. 1, 5, 7).
Regarding claim 3, Van Ballegooie teaches each of the inner circumference of the hollow cylinders has a first contour, and wherein the first contour is configured to conform to a contour of at least one of the plurality of enclosed regions (see Figs. 1, 5, 7).
Regarding claim 4, Van Ballegooie teaches the plurality of attachment components are further configured to adjustably secure the plurality of enclosed regions (via hook and loop attachments, see Figs. 1, 4, 6).
Regarding claim 5, Van Ballegooie teaches the plurality of resistance components are releasably coupled (via snap hooks 18).
Regarding claim 9, Van Ballegooie teaches a first attachment component (left arm attachment component 42), wherein the first attachment component is configured to circumferentially secure a first enclosed region; a second attachment component (right arm attachment component 42), wherein the second attachment component is configured to circumferentially secure a second enclosed region, a 

Regarding claim 11, Van Ballegooie teaches first attachment component is configured to circumferentially secure to the trailing arm proximal to the elbow; the second attachment component is configured to circumferentially secure to the leading arm proximal to the elbow; the third attachment component is configured to circumferentially secure to the torso from and between the ribcage and the hips; the fourth attachment component is configured to circumferentially secure to the trailing leg proximal to the knee; and the fifth attachment component is configured to circumferentially secure to the leading leg distal to the knee (the attachments are capable of being worn in these positions).
Regarding claim 12, Van Ballegooie teaches the first connection component is coupled to the first attachment component in a lateral leading position of the trailing arm; the second connection component is coupled to the second attachment component in a lateral trailing position of the leading arm; the third attachment component comprises one or more coupling locations (see Fig. 1), the third connection component and the fourth connection component are coupleable to the one or more coupling locations; the fifth connection component is coupled to the fourth attachment component in the lateral leading position of the trailing leg; and the sixth connection component is coupled to the fifth attachment component in the lateral leading position of the leading leg (the attachments are capable of being worn in these positions).
Regarding claim 13, Van Ballegooie teaches the one or more coupling locations comprise: the lateral leading position relative to the torso; the lateral trailing position relative to the torso; a posterior-lateral leading position relative to the torso; a posterior-lateral trailing position relative to the torso; and a posterior position relative to the torso (see Fig. 1).

Regarding claim 16, Van Ballegooie teaches the first resistance component is coupled to the first connection component and is releasably coupled to the third connection component (via snap clip 18).	 
Regarding claim 17, Van Ballegooie teaches the first resistance component is coupled to the first connection component and is not coupled to the third connection component (Van Ballegooie’s device is capable of being used in this way).
Regarding claim 18, Van Ballegooie teaches the first resistance component slidably engages the third connection component (snap clip 18 can slide along ring 48)
Regarding claim 19, Van Ballegooie teaches the third connection component comprises two or more machine states, the two or more machine states comprising: a first machine state coupling the first resistance component to the third connection component; and a second machine state releasing the first resistance component from the third connection component; and wherein the third connection component is operable to be altered from the first machine state to the second machine state and to be altered from the second machine state to the first machine state (Van Ballegooie’s device is capable of being used in this way).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ballegooie (US 5,336,151) as applied to claim 1 above, and further in view of Morgan (US 2013/0079201).
Regarding claim 6, Van Ballegooie does not specifically disclose the cross-sectional shape of the resistance components.  Morgan teaches a resistance harness with resistance members having polygonal cross-sections (bands and straps, see [0039]) and teaches that such members are interchangeable with other types of resistance members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Van Ballegooie by providing the resistance components as band or straps, as taught by Morgan.  Such modifications involve the mere substitution of one well-known resilient resistance member with another to yield predictable results which fail to distinguish the invention over the prior art.
Regarding claims 7-8, Van Ballegooie does not specifically disclose the length and tension of the resistance components is adjustable.  Morgan teaches the resistance members have an adjustable length and tension [0005].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Van Ballegooie by providing the resistance components as having adjustable length and tension, as taught by Morgan, in order to allow the user to customize the resistance for their fitness goals.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ballegooie (US 5,336,151) as applied to claim 9 above, and further in view of Schreiber (US 2017/0028244).
Van Ballegooie does not specifically disclose the third connection component being releasably coupled to the third attachment component.  Schreiber teaches an exercise harness comprising a connection component (Fig. 35, 701) which is releasably coupled to a belt [0085].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Van Ballegooie by providing the third connection component as releasably .

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicant argues that Van Ballegooie does not teach the newly added limitation, “wherein the catch and release device is configurable to both (1) allow the catching object resistance component to be temporarily restrained by the catch and release device and (2) to allow the catching object resistance component to be released from the catch and release device without any alteration of the catch and release device”.  This is not persuasive.  Van Ballegooie’s connector ring 38 allows the attachment of the tube 40 to be restrained by the ring when the snap hook 18 is attached to the ring, and allows the tube 40 to be released from the ring by detaching the snap hook 18.  This action does not require any alteration of the ring 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784